


Exhibit 10.6

 

RITE AID CORPORATION

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Effective April 13, 2010

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Purpose

 

1

ARTICLE 1 Definitions

 

1

 

 

 

 

ARTICLE 2 Eligibility and Participation

 

3

2.1

Eligibility for Participation

 

3

2.2

Selection for Participation in the Plan

 

3

2.3

Enrollment Requirements

 

3

2.4

Termination of Participation

 

3

2.5

Waiver of Other Nonqualified Deferred Compensation Benefits

 

3

 

 

 

 

ARTICLE 3 Crediting

 

3

3.1

Crediting of Account Balances

 

3

3.2

FICA and Other Taxes

 

5

3.3

Establishment of Trust

 

5

 

 

 

 

ARTICLE 4 Unforeseeable Financial Emergencies; Withdrawal Election

 

5

4.1

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergency

 

5

4.2

Withdrawal Election

 

5

 

 

 

 

ARTICLE 5 Plan Benefit

 

5

5.1

Payment of Plan Benefit

 

5

5.2

Installment Payments

 

6

5.3

Vesting

 

8

 

 

 

 

ARTICLE 6 Beneficiary Designation

 

6

6.1

Beneficiary

 

6

6.2

Beneficiary Designation; Change

 

6

6.3

Acknowledgment

 

7

6.4

No Beneficiary Designation

 

7

6.5

Doubt as to Beneficiary

 

10

 

 

 

 

ARTICLE 7 Termination, Amendment or Modification

 

11

7.1

Termination

 

11

7.2

Amendment

 

7

7.3

Effect of Payment

 

7

 

 

 

 

ARTICLE 8 Administration

 

7

8.1

Committee Duties

 

7

8.2

Agents

 

7

8.3

Indemnification of Committee

 

8

 

 

 

 

ARTICLE 9 Other Benefits and Agreements

 

12

9.1

Coordination with Other Benefits

 

12

 

--------------------------------------------------------------------------------


 

ARTICLE 10 Claims Procedures

 

8

10.1

Presentation of Claim

 

8

10.2

Notification of Decision

 

8

10.3

Review of a Denied Claim

 

8

10.4

Decision on Review

 

9

10.5

Legal Action

 

9

 

 

 

 

ARTICLE 11 Miscellaneous

 

9

11.1

Unsecured General Creditor

 

9

11.2

Company’s Liability

 

9

11.3

Nonassignability

 

9

11.4

Furnishing Information

 

10

11.5

Terms

 

10

11.6

Captions

 

10

11.7

Governing Law

 

10

11.8

Notice

 

10

11.9

Successors

 

10

11.10

Spouse’s Interest

 

11

11.11

Validity; No Waiver

 

11

11.12

Incompetent

 

11

11.13

Court Order

 

11

11.14

Distribution in the Event of Taxation

 

11

11.15

Taxes and Withholding

 

11

ARTICLE 12 Compliance with Code Section 409A

 

14

 

 

 

 

APPENDIX A

 

 

 

--------------------------------------------------------------------------------


 

RITE AID CORPORATION

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Amended and Restated Effective April 13, 2010

 

Purpose

 

The purpose of this Plan is to provide specified benefits to a select group of
management employees of Rite Aid Corporation, a Delaware corporation (the
“Company”). This Plan shall be unfunded for tax purposes and for purposes of
Title I of ERISA.

 

ARTICLE 1

Definitions

 

For purposes hereof, unless otherwise clearly apparent from the context, the
following phrases or terms shall have the following indicated meanings:

 


1.1           “ACCOUNT BALANCE” SHALL MEAN THE CREDIT BALANCE AT THE TIME OF
DETERMINATION OF A PARTICIPANT’S DEFERRAL ACCOUNT.  THIS BALANCE SHALL BE A
BOOKKEEPING ENTRY ONLY AND SHALL BE UTILIZED SOLELY AS A DEVICE FOR THE
MEASUREMENT AND DETERMINATION OF THE AMOUNTS TO BE PAID TO THE PARTICIPANT AND
HIS OR HER BENEFICIARIES PURSUANT TO THIS PLAN.


 


1.2           “BENEFICIARY” SHALL MEAN ONE OR MORE PERSONS, TRUSTS, ESTATES OR
OTHER ENTITIES, DESIGNATED IN ACCORDANCE WITH ARTICLE 6, THAT ARE ENTITLED TO
RECEIVE BENEFITS UNDER THIS PLAN UPON THE DEATH OF A PARTICIPANT.


 


1.3           “BENEFICIARY DESIGNATION FORM” SHALL MEAN THE FORM ESTABLISHED
FROM TIME TO TIME BY THE COMMITTEE THAT A PARTICIPANT COMPLETES, SIGNS AND
RETURNS TO THE COMMITTEE TO DESIGNATE ONE OR MORE BENEFICIARIES.


 


1.4           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY, AND
“CHAIRMAN” SHALL MEAN THE CHAIRMAN OF THE BOARD.


 


1.5           “CLAIMANT” SHALL HAVE THE MEANING SET FORTH IN SECTION 10.1.


 


1.6           “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


1.7           “COMMITTEE” SHALL MEAN THE COMMITTEE DESCRIBED IN ARTICLE 8.


 


1.8           “COMPANY” SHALL MEAN RITE AID CORPORATION, A DELAWARE CORPORATION.


 


1.9           “DEFERRAL ACCOUNT” SHALL MEAN (I) THE SUM OF ALL OF A
PARTICIPANT’S MONTHLY DEFERRAL AMOUNTS, PLUS (II) ADDITIONAL AMOUNTS DEBITED OR
CREDITED IN ACCORDANCE WITH SECTION 3.1, LESS (III) ALL DISTRIBUTIONS MADE TO
THE PARTICIPANT OR HIS OR HER BENEFICIARY PURSUANT TO THIS PLAN.  A SEPARATE
DEFERRAL ACCOUNT SHALL BE MAINTAINED FOR EACH PARTICIPANT.  THIS ACCOUNT

 

--------------------------------------------------------------------------------


 


SHALL BE A BOOKKEEPING ENTRY ONLY AND SHALL BE UTILIZED SOLELY AS A DEVICE FOR
THE MEASUREMENT AND DETERMINATION OF THE AMOUNTS TO BE PAID TO THE PARTICIPANT
PURSUANT TO THIS PLAN.


 


1.10         “DEFERRAL ACCOUNT RELATING TO A PLAN YEAR” SHALL MEAN (I) A
PARTICIPANT’S AGGREGATE MONTHLY DEFERRAL AMOUNTS RELATING TO A CALENDAR YEAR (OR
PORTION THEREOF) DURING WHICH THIS PLAN IS IN EFFECT, PLUS (II) ADDITIONAL
AMOUNTS DEBITED OR CREDITED WITH RESPECT SUCH AMOUNTS IN ACCORDANCE WITH
SECTION 3.1, LESS (III) ANY DISTRIBUTIONS RELATING THERETO.


 


1.11         “ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED.


 


1.12         “MEASUREMENT FUNDS” SHALL MEAN THAT GROUP OF MUTUAL FUNDS OR OTHER
INVESTMENT CATEGORIES, WHICH THE COMPANY SHALL PRESCRIBE IN WRITING BY NOTICE
GIVEN TO THE PARTICIPANTS.


 


1.13         “MONTHLY DEFERRAL AMOUNT” SHALL MEAN THE AMOUNT TO BE CREDITED TO
THE DEFERRAL ACCOUNT OF A PARTICIPANT, AS PROVIDED IN ARTICLE 3 HEREOF.


 


1.14         “NORMAL RETIREMENT DATE” SHALL MEAN THE LATER OF A PARTICIPANT’S
ATTAINMENT OF AGE SIXTY (60) OR COMPLETION OF FIVE (5) FULL CALENDAR YEARS OF
SERVICE WITH THE COMPANY, COMMENCING WITH THE YEAR BEGINNING JANUARY 1, 2001.


 


1.15         “PARTICIPANT” SHALL MEAN AN ELIGIBLE EXECUTIVE EMPLOYEE OF THE
COMPANY WHO IS SELECTED TO PARTICIPATE IN THIS PLAN, AS PROVIDED IN ARTICLE 2
HEREOF.


 


1.16         “PLAN” SHALL MEAN THIS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN,
WHICH SHALL BE EVIDENCED BY THIS INSTRUMENT, AS THE SAME MAY BE AMENDED FROM
TIME TO TIME.


 


1.17         “TERMINATION OF EMPLOYMENT” SHALL MEAN THE CEASING OF A
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY, VOLUNTARILY OR INVOLUNTARILY, FOR ANY
REASON.


 


1.18         “UNFORESEEABLE FINANCIAL EMERGENCY” SHALL, FOR ANY BENEFIT WHICH
ACCRUED AND WAS FULLY VESTED PRIOR TO JANUARY 1, 2005, MEAN AN UNANTICIPATED
EMERGENCY THAT IS CAUSED BY AN EVENT BEYOND THE CONTROL OF THE PARTICIPANT THAT
WOULD RESULT IN SEVERE FINANCIAL HARDSHIP TO THE PARTICIPANT RESULTING FROM
(I) A SUDDEN AND UNEXPECTED ILLNESS OR ACCIDENT OF THE PARTICIPANT OR A
DEPENDENT OF THE PARTICIPANT, (II) A LOSS OF THE PARTICIPANT’S PROPERTY DUE TO
CASUALTY, OR (III) SUCH OTHER EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES
ARISING AS A RESULT OF EVENTS BEYOND THE CONTROL OF THE PARTICIPANT, AS
DETERMINED IN GOOD FAITH BY THE COMMITTEE.


 

Effective January 1, 2005, solely for benefits which accrue or vest on or after
such date, “Unforeseeable Financial Emergency” shall mean severe financial
hardship to the Participant resulting from an illness or accident of the
participant, the Participant’s spouse, or dependent of the Participant (as
specified in Section 409A), loss of the Participant’s property due to casualty,
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.

 

1.19 “Specified Employee” means, for any year in which the stock of the Company
is tradeable on an established securities market, any employee who meets the
requirements of Internal Revenue Code Section 416(i)(1)(A)(i), (ii), or
(iii) (applied in accordance with the

 

--------------------------------------------------------------------------------


 

Regulations thereunder, but without regard to Internal Revenue Code
Section 416(i)(5)) at any time during the 12 month period ending on the last
occurring December 31st.

 

ARTICLE 2

Eligibility and Participation

 

2.1           Eligibility for Participation.  Executive employees of the Company
(which, for this purpose, shall include subsidiaries of the Company) who have
attained the position of vice president or who have attained an executive
position more senior than that of vice president shall be eligible to
participate in the Plan.

 

2.2           Selection for Participation in the Plan.  From time-to-time, the
Chairman, or such senior management employee(s) designated by the Chairman, may
select those individuals who are to participate in the Plan from among those
employees eligible for participation as provided in Section 2.1.  The initial
Participants in the Plan shall be so selected prior to, and shall commence
participation in the Plan as of, the effective date hereof.  Employees
subsequently selected shall commence participation as of the first day of the
calendar year following the year of their selection or at such earlier date as
the Chairman or his designee may determine.

 

2.3           Enrollment Requirements.  Each Participant shall complete, execute
and return to the Committee a Beneficiary Designation Form.  In addition, the
Committee shall establish from time to time such other enrollment requirements
as it reasonably determines are necessary for purposes of the Plan.

 

2.4           Termination of Participation.  A Participant shall cease to be a
Participant in the Plan upon the later of:  (a)  the earliest of (i) his ceasing
to be employed by the Company in an eligible position, whether voluntarily or
involuntarily, for any reason whatsoever including, without limiting the
generality of the foregoing, death or disability; (ii) a determination by the
Chairman that the Participant shall no longer be eligible to participate in the
Plan; or (iii) the termination of the Plan, or (b) upon receipt of the full
distribution of his vested Account Balance.

 

2.5           Waiver of other Nonqualified Deferred Compensation Benefits.  It
shall be a pre-condition to participation in this Plan that a Participant waive
any rights he may have or to which he might otherwise become entitled to receive
any other nonqualified retirement or deferred compensation benefit from the
Company, whether by way of or pursuant to any other plan, program, employment
agreement or other arrangement.  Such waiver shall be effectuated in such manner
and with such forms as the Committee shall prescribe for this purpose. 
Notwithstanding the foregoing, the waiver requirement shall not apply with
respect to the Key Employees’ Deferred Compensation Plan.

 

ARTICLE 3

Crediting

 

3.1           Crediting of Account Balances.  In accordance with and subject to
such reasonable rules and procedures as may from time to time be established by
the Committee, amounts shall be credited to or debited from a Participant’s
Account Balance in accordance with the following rules:

 

--------------------------------------------------------------------------------


 


(A)                                  CREDITING OF MONTHLY DEFERRAL AMOUNT.  FOR
EACH MONTH DURING WHICH HE REMAINS A PARTICIPANT HEREUNDER, A PARTICIPANT’S
DEFERRAL ACCOUNT SHALL BE CREDITED AS OF THE FIRST DAY OF SAID MONTH WITH THE
PARTICIPANT’S MONTHLY DEFERRAL AMOUNT.  EXCEPT AS PROVIDED HEREINAFTER, THE
MONTHLY DEFERRAL AMOUNT SHALL EQUAL TWO PERCENT (2%) OF THE PARTICIPANT’S ANNUAL
BASE COMPENSATION FROM THE COMPANY (EXCLUDING BONUSES) AS DETERMINED BY THE
COMMITTEE.  NOTWITHSTANDING THE FOREGOING, THE MONTHLY DEFERRAL AMOUNT OF A
PARTICIPANT FOR ANY MONTH PRIOR TO MAY 1, 2004 SHALL NOT EXCEED SEVEN THOUSAND
DOLLARS ($7,000).  THE MONTHLY DEFERRAL AMOUNT OF A PARTICIPANT FOR ANY MONTH
BEGINNING ON OR AFTER MAY 1, 2004, BUT PRIOR TO APRIL 13, 2010 SHALL NOT EXCEED
FIFTEEN THOUSAND DOLLARS ($15,000).  THE MONTHLY DEFERRAL AMOUNT OF A
PARTICIPANT BEGINNING ON OR AFTER APRIL 14, 2010 SHALL NOT BE SUBJECT TO A
MAXIMUM AMOUNT.


 


(B)                                 MEASUREMENT FUNDS.  EACH PARTICIPANT SHALL
HAVE THE RIGHT, FROM TIME TO TIME, TO SELECT THOSE MEASUREMENT FUNDS IN WHICH
HIS OR HER ACCOUNT BALANCE SHALL BE DEEMED TO BE INVESTED, UPON WHICH TO BASE A
CREDITING RATE FOR THE PURPOSE OF CREDITING OR DEBITING AMOUNTS TO THE
PARTICIPANT’S ACCOUNT BALANCE.  THE PARTICIPANT SHALL PROVIDE AT LEAST FIVE
(5) BUSINESS DAYS’ NOTICE TO THE COMPANY PRIOR TO MAKING ANY CHANGE IN THE
DEEMED INVESTMENT OF HIS OR HER ACCOUNT BALANCE, BUT SHALL NOT IN ANY EVENT BE
PERMITTED TO MAKE SUCH CHANGES TO THE EXTENT THE COMPANY WOULD NOT BE ABLE TO
MAKE CORRESPONDING CHANGES TO ITS ACTUAL INVESTMENT OF FUNDS, IF ANY, IT BEING
UNDERSTOOD THAT THE COMPANY SHALL BE UNDER NO OBLIGATION TO INVEST ANY OF ITS
FUNDS IN THE SAME MANNER AS ANY PARTICIPANT’S DEEMED INVESTMENT OF HIS OR HER
ACCOUNT BALANCE.


 


(C)                                  CREDITING OR DEBITING METHOD.  A
PARTICIPANT’S ACCOUNT BALANCE SHALL BE CREDITED OR DEBITED ON A DAILY BASIS,
BASED ON THE PERFORMANCE OF THE SELECTED MEASUREMENT FUNDS.  TO THE EXTENT
NECESSARY TO COMPLY WITH APPLICABLE INSURANCE LAWS, A MONTHLY DEFERRAL AMOUNT
SHALL BE DEEMED INVESTED AT A MONEY MARKET RATE OF RETURN PRIOR TO THE
EXPIRATION OF ANY APPLICABLE WAITING PERIOD, AND SHALL BE DEEMED INVESTED IN THE
APPLICABLE MEASUREMENT FUNDS FROM AND AFTER THE EXPIRATION OF SUCH WAITING
PERIOD.


 


(D)                                 NO ACTUAL INVESTMENT.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS PLAN, THE MEASUREMENT FUNDS ARE TO BE USED FOR
MEASUREMENT PURPOSES ONLY, AND THE CREDITING OR DEBITING OF AMOUNTS TO A
PARTICIPANT’S ACCOUNT BALANCE SHALL NOT BE CONSIDERED OR CONSTRUED IN ANY MANNER
AS AN ACTUAL INVESTMENT OF HIS OR HER ACCOUNT BALANCE IN ANY MEASUREMENT FUND. 
IN THE EVENT THAT THE COMPANY, IN ITS OWN DISCRETION, DECIDES TO INVEST FUNDS IN
ANY MEASUREMENT FUND AND/OR THROUGH INVESTMENTS HELD UNDER THE TRUST DESCRIBED
IN SECTION 3.3 HEREOF, NO PARTICIPANT SHALL HAVE ANY RIGHTS IN OR TO ANY SUCH
FUND OR SUCH INVESTMENTS.  WITHOUT LIMITING THE FOREGOING, A PARTICIPANT’S
ACCOUNT BALANCE SHALL AT ALL TIMES BE A BOOKKEEPING ENTRY ONLY AND SHALL NOT
REPRESENT ANY INVESTMENT MADE ON HIS OR HER BEHALF BY

 

--------------------------------------------------------------------------------


 


THE COMPANY; THE PARTICIPANT SHALL AT ALL TIMES REMAIN AN UNSECURED CREDITOR OF
THE COMPANY.


 

3.2           FICA and Other Taxes.  The Company shall withhold the
Participant’s share of FICA and other employment taxes relating to Monthly
Deferral Amounts in such reasonable manner as the Company deems appropriate.

 

3.3           Establishment of Trust.  In connection with the adoption of this
Plan, Company has established a Trust pursuant to a Trust Agreement of even date
herewith (the “Trust”).  The Company intends to make contributions to said Trust
to assist the Company in discharging its obligations hereunder to the
Participants or their beneficiaries and, in the event of a “Change in Control of
the Company”, as that term is defined in Appendix A hereto, the Company shall,
on the Change in Control date, contribute to the Trust the amount needed to
cause the Trust to have assets equal to the “Plan Benefits” (as defined in
Article 5) of all of the Participants.  Notwithstanding the foregoing, the
funding described in the preceding sentence shall not occur as a result of a
substantial downturn in the Company’s financial status

 

ARTICLE 4

 Unforeseeable Financial Emergencies;

Withdrawal Election

 

4.1           Withdrawal Payout/Suspensions for Unforeseeable Financial
Emergencies.  If the Participant experiences an Unforeseeable Financial
Emergency, the Participant may petition the Committee to receive a partial or
full payout of the vested portion of his or her Deferral Account.  The amount of
the payout shall not exceed the lesser of the Participant’s vested Deferral
Account or the amount reasonably needed to satisfy the Unforeseeable Financial
Emergency.  The Committee shall consider each such request in good faith.  If
the petition for a payout is approved, such payout shall be made as promptly as
reasonably practicable.

 

In addition, effective for benefits that accrued and were fully vested on or
after January 1, 2005, any distribution on account of an Unforeseeable Financial
Emergency shall comply with the relevant provisions of Internal Revenue code
Section 409A, together with the final regulations and interpretations
promulgated thereunder.  Without limiting the generality of the foregoing, any
such distribution shall be limited to an amount that shall not exceed the
amounts necessary to satisfy the emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which hardship is or may be relieved through reimbursement
or compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of the assets would not itself cause
severe financial hardship).

 

4.2           Withdrawal Election.  A Participant (or Beneficiary, if
applicable) may elect to withdraw the entire vested portion of his or her
Account Balance or, if the payment of Plan Benefits has already commenced, the
amount of his remaining unpaid Plan Benefits, in either case less a 10%
withdrawal penalty (the net amount shall be referred to as the “Withdrawal
Amount”).  No partial withdrawals shall be allowed.  The Participant shall make
this election by giving the Committee advance written notice of the election. 
The penalty shall be equal to 10% of the Participant’s Account Balance
determined immediately prior to the withdrawal.  The

 

--------------------------------------------------------------------------------


 

Participant shall be paid the Withdrawal Amount in a lump sum as promptly as
reasonably practicable following receipt by the Committee of the notice of the
Withdrawal Election.  A Participant who receives a Withdrawal Amount shall
thereupon cease to be a Participant and shall not again be eligible to be a
Participant in this Plan.  Notwithstanding the foregoing, this section shall
solely be effective for benefits which accrued and were fully vested prior to
January 1, 2005, and shall not be effective for any benefits which accrued or
vested on or after such date.

 

ARTICLE 5

Plan Benefit

 

5.1           Payment of Plan Benefit.  Except as provided in Section 5.2, a
Participant who attains his Normal Retirement Date or whose employment
terminates for any reason and under any circumstances shall thereupon be
entitled to receive, as a benefit hereunder (the “Plan Benefit”), his entire
vested Account Balance determined as of the date the Participant terminates
employment with the Company.  The Plan Benefit shall be payable to the
Participant within sixty (60) days following his termination of employment.

 

5.2                                 Installment Payments(a)     For benefits
which accrued and were fully vested prior to January 1, 2005, notwithstanding
the provisions of Section 5.1, a Participant shall have the right to file an
election with the Company providing for payment of his Account Balance in five
(5), ten (10), or fifteen (15) consecutive annual installments commencing with
his entitlement to begin receiving his Plan Benefit.  Each such installment
shall include interest on the unpaid balance from the date on which the
Participant becomes entitled to receive his Plan Benefit at the prime rate of
interest, as published in the “Money Rates” Section of The Wall Street Journal. 
The prime rate of interest shall be on or as of the business date closest to
December 1st of each year and the prime rate as so determined shall be applied
with respect to the calendar year following the December 1st date of
determination.  The prime rate initially employed shall be that as of the
December 1st preceding the commencement of the payment of installments to the
participant.  The amount of each installment payment shall be redetermined on
the first day of the month coincident with or next following the anniversary of
the date of termination each year, based upon the prime rate of interest
determined as aforesaid, the remaining Account Balance, and the remaining number
of payment periods.  No such election shall be valid unless made at least one
year prior to the actual date of termination, any election made during such one
year period shall be ignored in favor of the most recent such election made at
least one year prior to the actual date of termination and, in default of any
such installment election, the Plan Benefit shall be paid in a single lump sum
payment.  If the Plan Benefit of a Participant or his Beneficiary does not
exceed Fifty Thousand Dollars ($50,000), it shall be paid in a single lump sum,
any election by the Participant to the contrary notwithstanding.  To the extent
permissible by law, each payment and each installment described in this
Section 5.2 shall be considered a separate payment from each other payment or
installment.

 

--------------------------------------------------------------------------------


 

(b)                                 For benefits which accrue or vest on or
after January 1, 2005, notwithstanding the provisions of Section 5.1 (or the
preceding Section 5.2(a)), a Participant shall have the right to file an
election with the Company providing for payment of his Account Balance in five
(5), ten (10), or fifteen (15) consecutive annual installments commencing with
his entitlement to begin receiving his Plan Benefit.  Each such installment
shall include interest on the unpaid balance from the date on which the
Participant becomes entitled to receive his Plan Benefit at the prime rate of
interest, as published in the “Money Rates” Section of The Wall Street Journal. 
The prime rate of interest shall be on or as of the business date closest to
December 1st of each year and the prime rate as so determined shall be applied
with respect to the calendar year following the December 1st date of
determination.  The prime rate initially employed shall be that as of the
December 1st preceding the commencement of the payment of installments to the
participant.  The amount of each installment payment shall be redetermined on
the first day of the month coincident with or next following the anniversary of
the date of termination each year, based upon the prime rate of interest
determined as aforesaid, the remaining Account Balance, and the remaining number
of payment periods.  No such election shall be valid unless made at or prior to
the end of the year prior to the year in which the deferrals are made, any
election made after such date shall be ignored in favor of the most recent such
election made at least one year prior to the actual date of deferral and, in
default of any such installment election, the Plan Benefit shall be paid in a
single lump sum payment.  If the Plan Benefit of a Participant or his
Beneficiary does not exceed the limitation for the year of distribution set
forth in Internal Revenue Code Section 402(g) ($15,500 for 2008), it shall be
paid in a single lump sum, any election by the Participant to the contrary
notwithstanding.

 

If the Plan Administrator so permits, any distribution election made pursuant to
the preceding paragraph may be modified by the Participant so long as the
following requirements are met:

 

(1) any such modification is made at least one year before the distribution is
to be made under the existing election; and

(2) the modification defers the payment of benefits for at least five years from
the date on which the payment would have begun under the original election.

 

Notwithstanding the preceding paragraph, on or prior to December 31, 2008, each
Participant shall be entitled to change elections previously made for his or her
annual account in years 2005, 2006, 2007 and 2008, so long as such elections do
not defer receipt of any portion of his Account

 

--------------------------------------------------------------------------------


 

Balance which would otherwise have been received in the year in which the
election is made, or accelerate receipt of any portion of his Account Balance
into the year in which the election is made.

 

5.3                                 Vesting(a)       A Participant’s entitlement
to receive his Deferral Account Relating to any particular Plan Year as a Plan
Benefit hereunder shall vest at the rate of twenty percent (20%) per year for
each full or partial calendar year of participation in the Plan beginning with
the effective date of the Plan.  Notwithstanding the foregoing, a Participant’s
right to receive his entire Account Balance shall be fully vested upon his
death, termination of employment due to total disability (as determined by the
Committee), attainment of Normal Retirement Date, termination of the Plan, or a
“Change in Control of the Company,” as defined in Appendix A hereto provided,
effective September 20, 2006, that any amounts credited to a Participant’s
Account Balance in respect of periods after the date of such Change in Control
of the Company shall vest in accordance with the terms of the Plan and shall not
be affected by the occurrence of such Change in Control of the Company.

 

Notwithstanding anything herein to the contrary, effective August 1, 2005, the
Senior Vice President of Human Resources, (or his or her designee) may,
following a reasonable good faith determination, designate one or more
executives who continue to be employed by the Company but who cease to be a
Participant because they cease to be employed in an eligible position as
described in Section 2.4, to continue to be treated as a Participant under
Section 5.3 solely for the purpose of determining their vested interest in the
balance (including amounts credited or debited thereafter under Section 3.1(b))
of his or her Deferral Account on the date he or she ceased to be a Participant
(“Vesting Participant”) until the earlier of (i) their termination of employment
with the Company for any reason, or (ii) a determination in reasonable good
faith by the Senior Vice President of Human Resources (or his or her designee)
that the designated executive shall no longer be a Participant in the Plan for
purposes of Section 5.3. A Vesting Participant’s Deferral Account shall not be
eligible to be credited with the monthly Deferral Amount effective on the date
he or she ceases to be employed in an eligible position as described in
Section 2.4.

 

Effective December 19, 2007, notwithstanding anything in this Plan to the
contrary, a Participant’s right to receive his entire Account Balance shall be
fully vested upon his death, termination of employment due to total disability
(as determined by the Committee), attainment of Normal Retirement Date,
termination of the Plan, or upon involuntary termination of employment with the
Company, other than for “Cause” (as defined in

 

--------------------------------------------------------------------------------


 

subsection 5.3(b)), within twelve months following a “Change in Control of the
Company,” as defined in Appendix A hereto.

 

(b)                                 Notwithstanding anything herein to the
contrary, effective August 1, 2005, if a Participant’s employment is terminated
for “Cause,” the Participant shall (i) not be entitled to any portion of his or
her Deferral Account; (ii) forfeit the portion of his or her Deferral Account
which as of the date of his or her termination of employment for Cause has not
been paid; and (iii) be obligated to repay to the Company, the amount if any, of
his or her Deferral Account previously paid to him or her. For purposes of this
Subsection 5.3(b) “Cause” as determined in reasonable good faith by the Senior
Vice President of Human Resources (or his or her designee) or the Board of
Directors shall mean (i) the Participant’s gross negligence or willful
misconduct in the performance of the duties or responsibilities of his or her
position with the Company or any subsidiary, (ii) misappropriation of any funds
or property of the Company or any subsidiary; (iii) conduct by the Participant
which is a material violation of Company policy or any agreement between the
Company and the Participant or which materially interferes with the
Participant’s ability to perform his or her duties; (iv) the commission by
Participant of an act of fraud or dishonesty toward the Company or any
subsidiary; (v) Participant’s misconduct or negligence which damages or injures
the Company or the Company’s reputation; (vi) the Participant is convicted of or
pleads to a felony involving moral turpitude; or (vii) the use or imparting by
the Participant of any confidential or proprietary information of the Company,
or any subsidiary in violation of any confidentiality or proprietary agreement
to which the Participant is a party.

 

ARTICLE 6

Beneficiary Designation

 

6.1           Beneficiary.  Each Participant shall have the right, at any time,
to designate his or her Beneficiary (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant.  The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of the Company
in which the Participant participates.

 

6.2           Beneficiary Designation; Change.  A Participant shall designate
his or her Beneficiary by completing and signing the Beneficiary Designation
Form, and returning it to the Committee or its designated agent.  A Participant
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Committee’s rules and procedures, as in effect from time to time. Upon the
acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled.  The Committee
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.

 

--------------------------------------------------------------------------------

 

6.3           Acknowledgment.  No designation or change in designation of a
Beneficiary shall be effective until received, accepted and acknowledged in
writing by the Committee or its designated agent.

 

6.4           No Beneficiary Designation.  If a Participant fails to designate a
Beneficiary as provided in Sections 6.1, 6.2 and 6.3 above, or if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse.  If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate or otherwise as directed under any applicable living trust
or similar instrument of the Participant.

 

6.5           Doubt as to Beneficiary.  If the Committee has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Committee
shall have the right, exercisable in good faith, to cause the Company to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

 

--------------------------------------------------------------------------------


 

ARTICLE 7

Termination, Amendment or Modification

 

7.1           Termination. The Company reserves the right to terminate the Plan
at any time.  Upon termination of the Plan, each Participant’s balance shall be
fully vested and, to the extent permissible by Internal Revenue Code
Section 409A, paid to him or her according to the provisions of Article 5 of
this Plan. Any such termination and the attendant payment of benefits shall
comply with the provisions of Internal Revenue Code Section 409A, and the final
regulations thereunder including, but not limited to, the requirement that all
similar plans of the Company be terminated.

 

7.2           Amendment. The Company may amend the Plan from time-to-time, but
no amendment shall adversely affect the rights which a Participant shall have
accrued hereunder at the time of the amendment without the express written
consent of such Participant.

 

7.3           Effect of Payment.  The full payment of the applicable Plan
Benefit under Articles 4, 5 and/or 6 of the Plan, whether directly by the
Company and/or through the Trust described in Section 3.3, shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan.

 

ARTICLE 8

Administration

 

8.1           Committee Duties.  This Plan shall be administered by a Committee
which shall consist of the Board, or such committee as the Board shall appoint. 
The Committee shall also have the discretion and authority in good faith to
(i) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of this Plan and (ii) decide or resolve any and all
questions including interpretations of this Plan, as may arise in connection
with the Plan.

 

8.2           Agents.  In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel who may be counsel to the Company.

 

--------------------------------------------------------------------------------


 

8.3           Indemnification of Committee.  The Company shall indemnify and
hold harmless the members of the Committee against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee
or any of its members.

 

ARTICLE 9

Other Benefits and Agreements

 

9.1           Coordination with Other Benefits.  Except as otherwise provided in
Section 2.5, the benefits provided for a Participant and such Participant’s
Beneficiary under the Plan are in addition to any other benefits available to
such Participant under any other plan or program maintained by the Company.

 

ARTICLE 10

Claims Procedures

 

10.1         Presentation of Claim.  Any Participant or Beneficiary of a
deceased Participant (such Participant or Beneficiary being referred to below as
a “Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan.

 

10.2         Notification of Decision.  The Committee shall consider a
Claimant’s claim within a reasonable time, and shall notify the Claimant in
writing:

 


(A)                                  THAT THE CLAIMANT’S REQUESTED DETERMINATION
HAS BEEN MADE, AND THAT THE CLAIM HAS BEEN ALLOWED IN FULL; OR


 


(B)                                 THAT THE COMMITTEE HAS REACHED A CONCLUSION
CONTRARY, IN WHOLE OR IN PART, TO THE CLAIMANT’S REQUESTED DETERMINATION, AND
SUCH NOTICE MUST SET FORTH IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE
CLAIMANT:


 

(I)                                     THE SPECIFIC REASON(S) FOR THE DENIAL OF
THE CLAIM, OR ANY PART OF IT;

 

(II)                                  SPECIFIC REFERENCE(S) TO PERTINENT
PROVISIONS OF THE PLAN UPON WHICH SUCH DENIAL WAS BASED;

 

(III)                               A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR
INFORMATION NECESSARY FOR THE CLAIMANT TO PERFECT THE CLAIM, AND AN EXPLANATION
OF WHY SUCH MATERIAL OR INFORMATION IS NECESSARY; AND

 

(IV)                              AN EXPLANATION OF THE CLAIM REVIEW PROCEDURE
SET FORTH IN SECTION 10.3 BELOW.

 

10.3         Review of a Denied Claim.  Within 60 days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the

 

--------------------------------------------------------------------------------


 

denial of the claim.  Thereafter, but not later than 30 days after the review
procedure began, the Claimant (or the Claimant’s duly authorized
representative):

 


(A)                                  MAY REVIEW PERTINENT DOCUMENTS;


 


(B)                                 MAY SUBMIT WRITTEN COMMENTS OR OTHER
DOCUMENTS; AND/OR


 


(C)                                  MAY REQUEST A HEARING, WHICH THE COMMITTEE,
IN ITS SOLE DISCRETION, MAY GRANT.


 

10.4         Decision on Review.  The Committee shall render its decision on
review promptly, and not later than 60 days after the filing of a written
request for review of the denial, unless a hearing is held or other special
circumstances require additional time, in which case the Committee’s decision
must be rendered within 120 days after such date.  Such decision must be written
in a manner calculated to be understood by the Claimant, and it must contain:

 


(A)                                  SPECIFIC REASONS FOR THE DECISION;


 


(B)                                 SPECIFIC REFERENCE(S) TO THE PERTINENT PLAN
PROVISIONS UPON WHICH THE DECISION WAS BASED; AND


 


(C)                                  SUCH OTHER MATTERS AS THE COMMITTEE DEEMS
RELEVANT.


 

10.5         Legal Action.  A Claimant’s compliance with the foregoing
provisions of this Article 10 is a mandatory prerequisite to a Claimant’s right
to commence any legal action with respect to any claim for benefits under this
Plan.

 

ARTICLE 11

Miscellaneous

 

11.1         Unsecured General Creditor.  Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of the Company.  Any and all of the
Company’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Company.  The Company’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.

 

11.2         Company’s Liability.  The Company’s liability for the payment of
benefits shall be defined only by the Plan and any elections made by the
Participant pursuant to the Plan.  The Company shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and any such
election.

 

11.3         Nonassignability.  Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, nonassignable
and non-transferable, except that the foregoing shall not apply to any family
support obligations set forth in a court order.  No part of the amounts payable
shall, prior to actual payment, be subject to seizure, attachment, garnishment
or sequestration for the payment

 

--------------------------------------------------------------------------------


 

of any debts, judgments, alimony or separate maintenance owed by a Participant
or any other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.

 

11.4         Furnishing Information.  A Participant or his or her Beneficiary
will cooperate with the Committee by furnishing any and all information
requested by the Committee and take such other actions as may reasonably be
requested in order to facilitate the administration of the Plan and the payments
of benefits hereunder, including but not limited to taking such physical
examinations as the Committee may reasonably deem necessary.

 

11.5         Terms.  Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

 

11.6         Captions.  The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.

 

11.7         Governing Law.  Subject to ERISA, the provisions of this Plan shall
be construed and interpreted according to the internal laws of the State of
Pennsylvania without regard to its conflicts of laws principles.

 

11.8         Notice.  Any notice or filing required or permitted to be given to
the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

General Counsel

Rite Aid Corporation

30 Hunter Lane

Camp Hill, PA  17011

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

11.9         Successors.  This Plan and all rights of each Participant hereunder
shall inure to the benefit of and be enforceable by the Participant’s
Beneficiary, personal or legal representatives, or estate, to the extent any
such person succeeds to the Participant’s interests under this Plan.  No rights
or obligations of the Company under this Plan may be assigned or transferred
except that the Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company expressly to assume and agree to
perform the Company’s obligations under this Plan in the same manner and to the
same extent that the Company would have been

 

--------------------------------------------------------------------------------


 

required to perform it if no such succession had taken place.  As used in this
Plan, the “Company” shall mean both the Company as defined above and any
successor to its business and/or assets (by merger, purchase or otherwise) which
executes and delivers the agreement provided for in this Section 11.9 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law or otherwise.

 

11.10       Spouse’s Interest.  The interest in the benefits hereunder of a
spouse of a Participant who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable by such spouse in any
manner, including but not limited to such spouse’s will, nor shall such interest
pass under the laws of intestate succession,

 

11.11       Validity; No Waiver.  In case any provision of this Plan shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision had never been inserted herein.  The
failure of the Company or any Participant to insist upon strict compliance with
any provisions of, or to assert any right under, this Plan shall not be deemed
to be a waiver of such provision or right or of any other provision of or right
under this Plan.

 

11.12       Incompetent.  If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person.  The Committee may require proof of minority, incompetency,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit.  Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

11.13       Court Order.  The Committee is authorized to make any payments
directed by court order in any action in which the Plan or the Committee has
been named as a party.

 

11.14       Distribution in the Event of Taxation.  If; for any reason, all or
any portion of a Participant’s benefit under this Plan becomes taxable to the
Participant prior to receipt, the Company shall promptly distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed the Participant’s
unpaid Account Balance under the Plan).

 

11.15       Taxes and Withholding.  The Company may withhold from any
distribution under this Plan any and all employment and income taxes that are
required to be withheld under applicable law.

 

--------------------------------------------------------------------------------


 

ARTICLE 12

COMPLIANCE WITH CODE SECTION 409A

 

12.1         General

 

Notwithstanding anything in this Plan to the contrary, effective as of
January 1, 2005, the following provisions shall govern:  The provisions listed
below are intended to be compliant with Internal Revenue Code Section 409A and
the final regulations promulgated thereunder (‘409A’) and shall be construed to
be so compliant.  The provisions of this Article 12 shall apply only to benefits
accrued after January 1, 2005 or which did not vest until after December 31,
2004.

 

12.2                           Payment of Benefits

 

No Participant shall have the opportunity to accelerate or further defer payment
amounts except as permitted by 409A.  Any payment to which the Participant
becomes entitled under the Agreement, or any arrangement or plan referenced in
this Agreement, that constitutes “deferred compensation” under 409A, and is
(i) payable upon the Participant’s termination; (ii) at a time when the
Participant is a “specified employee” as defined by 409A shall not be made until
the earliest of:

 

(a)                                  the expiration of the six month period (the
“Deferral Period”) measured from the date of the Participant’s ‘separation from
service’ under 409A;

(b)                                 the date the Participant becomes “disabled”
under 409A; or

(c)                                  the date of the Participant’s death.

 

Upon the expiration of the Deferral Period, all payments that would have been
made during the Deferral Period (whether in a single lump sum or in
installments) shall be paid as a single lump sum to the Executive or, if
applicable, his beneficiary.

 

IN WITNESS WHEREOF, the undersigned has executed this restated Plan document on
behalf of the Company this 13th day of April, 2010, the restated Plan to become
effective as of April 13, 2010.

 

 

RITE AID CORPORATION

 

 

 

 

 

 

 

By:

/s/ Marc A. Strassler

 

 

 

 

Title:

Executive Vice President & General Counsel

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

A “Change in Control of the Company” shall be deemed to have occurred if, as the
result- of a single transaction or a series of transactions, the event set forth
in any one of the following paragraphs shall have occurred:

 

(1)           ANY PERSON IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 35% OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR

 

(2)           INCUMBENT DIRECTORS CEASE AT ANY TIME AND FOR ANY REASON TO
CONSTITUTE A MAJORITY OF THE NUMBER OF DIRECTORS THEN SERVING ON THE BOARD. 
“INCUMBENT DIRECTORS” SHALL MEAN DIRECTORS WHO EITHER (A) ARE DIRECTORS OF THE
COMPANY AS OF THE EFFECTIVE DATE OR (B) ARE ELECTED, OR NOMINATED FOR ELECTION,
TO THE BOARD WITH THE AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THE INCUMBENT
DIRECTORS AT THE TIME OF SUCH ELECTION OR NOMINATION (BUT SHALL NOT INCLUDE AN
INDIVIDUAL WHOSE ELECTION OR NOMINATION IS IN CONNECTION WITH AN ACTUAL OR
THREATENED ELECTION CONTEST, INCLUDING BUT NOT LIMITED TO A CONSENT
SOLICITATION, RELATING TO THE ELECTION OF DIRECTORS TO THE BOARD); OR

 

(3)           THERE IS CONSUMMATED A MERGER OR CONSOLIDATION OF THE COMPANY OR
ANY DIRECT OR INDIRECT SUBSIDIARY OF THE COMPANY WITH ANY OTHER CORPORATION,
OTHER THAN (I) A MERGER OR CONSOLIDATION WHICH WOULD RESULT IN THE VOTING
SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR TO SUCH MERGER OR
CONSOLIDATION CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY
BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING ENTITY OR ANY PARENT
THEREOF) AT LEAST 60% OF THE COMBINED VOTING POWER OF THE SECURITIES OF THE
COMPANY OR SUCH SURVIVING ENTITY OR ANY PARENT THEREOF OUTSTANDING IMMEDIATELY
AFTER SUCH MERGER OR CONSOLIDATION, OR (II) A MERGER OR CONSOLIDATION EFFECTED
TO IMPLEMENT A RECAPITALIZATION OF THE COMPANY (OR SIMILAR TRANSACTION) IN WHICH
NO PERSON IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING 35% OR MORE OF THE COMBINED VOTING POWER
OF THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR

 

(4)           THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR
DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS,
OTHER THAN A SALE OR DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF
THE COMPANY’S ASSETS TO AN ENTITY, AT LEAST 60% OF THE COMBINED VOTING POWER OF
THE VOTING SECURITIES OF WHICH ARE OWNED BY STOCKHOLDERS OF THE COMPANY IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF THE COMPANY IMMEDIATELY
PRIOR TO SUCH SALE.

 

“Affiliate” shall have the meaning set forth in Rule l2b-2 under Section 12 of
the Exchange Act.

 

“Beneficial Owner” shall have the meaning set forth in Rule l3d-3 under the
Exchange Act, except that a Person shall not be deemed to be the Beneficial
Owner of any securities which are properly filed on a Form 13G.

 

--------------------------------------------------------------------------------


 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except, that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

 

--------------------------------------------------------------------------------
